Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the following: A method of associating a pulsed signal to a corresponding reference pulse shape, the method comprising: 
accessing reference data having a plurality of reference pulse shapes, each reference pulse shape having a sparse array of average coefficients; 
receiving a pulsed signal having an array of amplitude values, including generating a sparse array of instantaneous coefficients based on said pulsed signal; 
calculating a plurality of first distances between said instantaneous coefficients of said sparse array and the average coefficients of each one of said reference pulse shapes, said first distances having a first minimal distance identifying a closer one of the reference pulse shapes; 
and upon determining that said first minimal distance is below a first distance threshold, associating said sparse array of instantaneous coefficients to the closer one of the reference pulse shapes. 
Under Step 1 of the eligibility analysis, we determine whether the claims are directed to a statutory category by considering whether the claimed invention falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture or composition of matter.  The above claim is considered to be in a statutory category (i.e. a process/method).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (i.e. law of nature and/or an abstract idea).  In the above claim 1, the limitations constitute  abstract ideas because, under a broadest reasonable interpretation, the limitations fall into and/or recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers “ Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the steps of “accessing reference data having a plurality of reference pulse shapes, each reference pulse shape having a sparse array of average coefficients” and “receiving a pulsed signal having an array of amplitude values” is treated by the examiner as “data gathering,” which is considered to be insignificant extra-solution activity per MPEP 2106.05(g). Furthermore, since “accessing…” and “receiving…” are essential to the abstract idea, it does not place any meaningful limitation on the claim and is therefore considered insignificant extra-solution activity.
Also, the steps of “including generating a sparse array of instantaneous coefficients based on said pulsed signal,” “calculating a plurality of first distances between said instantaneous coefficients of said sparse array and the average coefficients of each one of said reference pulse shapes, said first distances having a first minimal distance identifying a closer one of the reference pulse shapes,” and “and upon determining that said first minimal distance is below a first distance threshold, associating said sparse array of instantaneous coefficients to the closer one of the reference pulse shapes” are the steps that constitute the abstract idea, and are treated by the examiner as belonging to the mathematical concepts grouping.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated in a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. In claim 1, there are no additional elements that could integrate the judicial exception into a practical application of the exception. 
In conclusion, the above elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and therefore do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B, we evaluate whether the claim that recites a judicial exception also recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.  The above claim does not include additional elements that are beyond the judicial exception.  Therefore, the claim is not patent eligible.
With regards to the dependent claims of claim 1, claims 2-9 contain all the features of claim 1, but also expand on the abstract idea and do not provide any further meaningful limitations that integrate the invention into a practical application or add “significantly more.” Therefore, claims 2-9 are not patent eligible.
Claim 10 recites the following:
A method of sorting coefficients associated to a pulsed signal, the method comprising: 
sampling a pulsed signal, including generating an array of amplitude values; 
performing a discrete transform using said amplitude values of said array, including generating an array of coefficients indicative of an energy distribution of said pulsed signal, wherein a number of said coefficients is smaller than a number of said amplitude values; 
and sorting said coefficients using a tree sorting algorithm, said tree sorting algorithm finding a maximal one of said coefficients and an Nth maximal one of said coefficients, including generating a sparse array of said coefficients consisting of said maximal one of said coefficients, said Nth maximal one of said coefficients and any coefficients therebetween, including the relative position of the coefficients relative to one another 
Under Step 1 of the eligibility analysis, we determine whether the claims are directed to a statutory category by considering whether the claimed invention falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture or composition of matter.  The above claim is considered to be in a statutory category (i.e. a process/method).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (i.e. law of nature and/or an abstract idea).  In the above claim 10, the limitations constitute  abstract ideas because, under a broadest reasonable interpretation, the limitations fall into and/or recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers “ Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations). 
For example, the step of “sampling a pulsed signal, including generating an array of amplitude values” is treated by the examiner as “data gathering,” which is considered to be insignificant extra-solution activity per MPEP 2106.05(g). Furthermore, since “sampling…” is essential to the abstract idea, it does not place any meaningful limitation on the claim and is therefore considered insignificant extra-solution activity. 
Also, the steps of “performing a discrete transform using said amplitude values of said array, including generating an array of coefficients indicative of an energy distribution of said pulsed signal, wherein a number of said coefficients is smaller than a number of said amplitude values,” and “and sorting said coefficients using a tree sorting algorithm, said tree sorting algorithm finding a maximal one of said coefficients and an Nth maximal one of said coefficients, including generating a sparse array of said coefficients consisting of said maximal one of said coefficients, said Nth maximal one of said coefficients and any coefficients therebetween, including the relative position of the coefficients relative to one another,” are the steps that constitute the abstract idea, and are treated by the examiner as belonging to the mathematical concepts grouping.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated in a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. In claim 10, there are no additional elements that could integrate the judicial exception into a practical application of the exception.
In conclusion, the above elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B, we evaluate whether the claim that recites a judicial exception also recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.  The above claim does not include additional elements that are beyond the judicial exception.  Therefore, the claim is not patent eligible.
With regards to the dependent claims of claim 10, claims 11-15 contain all the features of claim 10, but also expand on the abstract idea and do not provide any further meaningful limitations that integrate the invention into a practical application or add “significantly more.” Therefore, claims 11-15 are not patent eligible.
Claim 16 recites the following:
A method of stimulating a pulse generating entity, the method comprising: 
implanting a probe head within the pulse generating entity, the probe head having a stimulation element and an electrode; 
during a given time window, the electrode collecting a corresponding plurality of electrical signals; 
and upon associating at least a threshold number of said electrical signals to a common reference pulse shape, stimulating the pulse generating entity using the stimulation element, including generating a stimulation signal within the pulse generating entity.
Under Step 1 of the eligibility analysis, we determine whether the claims are directed to a statutory category by considering whether the claimed invention falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture or composition of matter.  The above claim is considered to be in a statutory category (i.e. a process/method)
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (i.e. law of nature and/or an abstract idea).  In the above claim 16, the limitations constitute  abstract ideas because, under a broadest reasonable interpretation, the limitations fall into and/or recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers “ Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the step of “implanting a probe head within the pulse generating entity, the probe head having a stimulation element and an electrode,” “during a given time window, the electrode collecting a corresponding plurality of electrical signals” and “stimulating the pulse generating entity using the stimulation element, including generating a stimulation signal within the pulse generating entity” are treated by the examiner as “data gathering,” which is considered to be insignificant extra-solution activity per MPEP 2106.05(g). Furthermore, since “implanting…”, “…collecting…” and “stimulating…” are essential to the abstract idea, it does not place any meaningful limitation on the claim and is therefore considered insignificant extra-solution activity.
Also, the step of “and upon associating at least a threshold number of said electrical signals to a common reference pulse shape,” is the step that constitute the abstract idea, and are treated by the examiner as belonging to the mathematical concepts grouping.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated in a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. In claim 16, there are no additional elements that could integrate the judicial exception into a practical application of the exception. Merely using a device to “stimulate” a pulse generating entity is not indicative of integration into a practical application.
In conclusion, the above elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B, we evaluate whether the claim that recites a judicial exception also recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.  The above claim does not include additional elements that are beyond the judicial exception.  Therefore, the claim is not patent eligible.
With regards to the dependent claims of claim 16, claims 17-20 contain all the features of claim 16, but also expand on the abstract idea and do not provide any further meaningful limitations that integrate the invention into a practical application or add “significantly more.” Therefore, claims 17-20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al., US 20190000377 A1, herein referred to as “Lei,” in view of Levi et al., US 20120041293 A1, herein referred to as “Levi.”
Regarding Claim 1, Lei discloses: A method of associating a pulsed signal to a corresponding reference pulse shape, the method comprising: accessing reference data having a plurality of reference pulse shapes ([0008] discloses sorting signals based on spikes in the signal (i.e. pulse shape), and using templates (i.e. reference pulse shape) stored on an external computer; [0104] discloses “The underlying principle for spike sorting relies on the fact that neuronal spikes originating from different neurons will have different temporal profiles (different shapes)”),; receiving a pulsed signal having an array of amplitude values ([0095] and fig. 10A discloses  pulsed signals with varying amplitudes; fig. 10B discloses a zoomed in view of the pulsed signals, showing a peak-to-peak voltage (i.e. amplitude value)),; calculating a plurality of first distances between said instantaneous coefficients of said sparse array and the average coefficients of each one of said reference pulse shapes ([0008] discloses the use of a real-time spike sorting unit that is configured to use template matching technique such as Euclidian distance matching to sort signals based on spikes; [0141]-[0142] and fig. 17 disclose measuring distances between spikes of a test signal verses a template signal spikes stored on field programmable gate array (FPGA) as part of the sorting process; [0130]-[0131] discloses formula and calculations for distance), said first distances having a first minimal distance identifying a closer one of the reference pulse shapes ([0008] discloses the use of a real-time spike sorting unit that is configured to use template matching technique such as Euclidian distance matching to sort signals based on spikes; [0141]-[0142] and fig. 17 disclose measuring distances between spikes of a test signal verses a template signal spikes stored on field programmable gate array (FPGA) as part of the sorting process; [0130]-[0131] discloses formula and calculations for distance; [0143] discloses “the time difference between the two spikes was further reduced to allow overlaps, and the measured results indicated that when the time difference between the two pulses was less than 1.06 ms (t.sub.min=1.06 ms), the second spike was no longer sorted by the FPGA module, indicating that the two pulses were too closed to be separated”); and upon determining that said first minimal distance is below a first distance threshold ([0143] discloses “the time difference between the two spikes was further reduced to allow overlaps, and the measured results indicated that when the time difference between the two pulses was less than 1.06 ms (t.sub.min=1.06 ms), the second spike was no longer sorted by the FPGA module, indicating that the two pulses were too closed to be separated”).   Lei is silent on each reference pulse shape having a sparse array of average coefficients; including generating a sparse array of instantaneous coefficients based on said pulsed signal, associating said sparse array of instantaneous coefficients to the closer one of the reference pulse shapes.
Levi discloses: each reference pulse shape having a sparse array of average coefficients ([0013] discloses that “A standard approach in spike sorting consists in automatically determining features obtained from a principal component analysis (PCA); [0015] discloses “It is then straightforward to consider a few spike shape features for sorting. Most common features such as spike minimum and/or maximum, width and peak-to-peak amplitude are easily implemented. Performances using shape features are known to compare well with PCA-based methods”; [0014] discloses computing a matrix of coefficients that are used as part of the processing of signals in the PCA method; one of ordinary skill in the art is capable of utilizing known methods to perform pulse association, which includes calculating coefficients as required); including generating a sparse array of instantaneous coefficients based on said pulsed signal ([0013] discloses that “A standard approach in spike sorting consists in automatically determining features obtained from a principal component analysis (PCA); [0015] discloses “It is then straightforward to consider a few spike shape features for sorting. Most common features such as spike minimum and/or maximum, width and peak-to-peak amplitude are easily implemented. Performances using shape features are known to compare well with PCA-based methods”; [0014] discloses computing a matrix of coefficients that are used as part of the processing of signals in the PCA method; one of ordinary skill in the art is capable of utilizing known methods to perform pulse association, which includes calculating coefficients as required), associating said sparse array of instantaneous coefficients to the closer one of the reference pulse shapes ([0002] discloses that the invention relates to “…detecting and extracting "spikes" from such a signal, and for classifying said "spikes", e.g. in order to associate each spike to an individual neuron; [0012] discloses “Sorting consists in associating each individual spike to a specific neuron…”; [0031] discloses a method of classifying (i.e. sorting and clustering) pulse signals, which includes “and classify this same point as being associated to a nearest significant cluster according to said metric; and updating the set of clusters taking into account the thus-classified signal”)
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Lei with Levi.  This would have been obvious because the combination allows for “…a much greater reduction in the data volume to be transmitted outside the body than spike detection and extraction alone” (Levi [0018]).
Regarding Claim 2, Lei and Levi discloses The method of claim 1 as discussed above. Lei further discloses: further comprising, upon determining that said first minimal distance exceeds said first distance threshold, registering the sparse array of instantaneous coefficients as a sparse array of average coefficients of a new reference pulse shape in the reference data ([0117]-[0119] disclose the method in which the template for a spike-sorting process is created, and “…a spike sorting algorithm can be employed to generate cluster templates. Mathematically speaking, spike sorting algorithms are unsupervised clustering methods to group neural spikes with similar features to the same cluster group”; one of ordinary skill in the art is capable of saving the real time results of spikes with similar features to the template spikes, and then update the existing template). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Lei and Levi discloses The method of claim 1 as discussed above. Levi further discloses: wherein at least one of said first distances is a L1 distance given by a relation equivalent to the following equation:

    PNG
    media_image1.png
    55
    169
    media_image1.png
    Greyscale

wherein i denotes an integer, N denotes a number of coefficients of said sparse arrays, xi denotes the ith instantaneous coefficients of said sparse array and xi denotes the ith average coefficients of a corresponding one of the reference pulse shapes ([0108]-[0111] disclose a formula for the determination of the distance between an incoming event and the existing cluster (i.e. for comparing distances between pairs of points); one of ordinary skill in the art is capable of utilizing known mathematical relationships/formulas to calculate distances as required). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 4, Lei and Levi discloses The method of claim 1 as discussed above. Levi further discloses: further comprising updating said average coefficients of the closer one of the reference pulse shapes based on said instantaneous coefficients ([0014] discloses the known method of repeatedly updating coefficients to account for any evolution in the signal characteristics; [0031] discloses dynamically updating; [0099] discloses “The classification method of the invention complies with these stringent requirements. This method is based on progressive update of a clustering model upon the arrival of each new event (i.e. spike), which allows tracking changes in the clusters position in the feature space”; one of ordinary skill in the art is capable of applying known updating methods as required). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 5, Lei and Levi discloses The method of claim 4 as discussed above. Lei further discloses: further comprising calculating a plurality of second distances between the updated average coefficients of the closer one of the reference pulse shapes and the average coefficients of the other ones of the reference pulse shapes ([0008] discloses the use of a real-time spike sorting unit that is configured to use template matching technique such as Euclidian distance matching to sort signals based on spikes; [0141]-[0142] and fig. 17 disclose measuring distances between spikes of a test signal verses a template signal spikes stored on field programmable gate array (FPGA) as part of the sorting process; [0130]-[0131] discloses formula and calculations for distance; one of ordinary skill in the art is capable of repeating process as required (i.e. repeatedly updating coefficients to account for any evolution in the signal characteristics. Levi [0014])), the second distances having a second minimal distance identifying a closer one of said other ones of the reference pulse shapes ([0008] discloses the use of a real-time spike sorting unit that is configured to use template matching technique such as Euclidian distance matching to sort signals based on spikes; [0141]-[0142] and fig. 17 disclose measuring distances between spikes of a test signal verses a template signal spikes stored on field programmable gate array (FPGA) as part of the sorting process; [0130]-[0131] discloses formula and calculations for distance; [0143] discloses “the time difference between the two spikes was further reduced to allow overlaps, and the measured results indicated that when the time difference between the two pulses was less than 1.06 ms (t.sub.min=1.06 ms), the second spike was no longer sorted by the FPGA module, indicating that the two pulses were too closed to be separated”; one of ordinary skill in the art is capable of repeating process as required (i.e. repeatedly updating coefficients to account for any evolution in the signal characteristics. Levi [0014])). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 6, Lei and Levi discloses The method of claim 5 as discussed above. Lei further discloses: further comprising, upon determining that said second minimal distance is greater a second distance threshold, registering the instantaneous coefficients as a sparse array of average coefficients of a new reference pulse shape in the reference data ([0117]-[0119] disclose the method in which the template for a spike-sorting process is created, and “…a spike sorting algorithm can be employed to generate cluster templates. Mathematically speaking, spike sorting algorithms are unsupervised clustering methods to group neural spikes with similar features to the same cluster group”; one of ordinary skill in the art is capable of saving the real time results of spikes with similar features to the template spikes, and then update the existing template). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 7, Lei and Levi discloses The method of claim 1 as discussed above. Lei further discloses: wherein said generating said sparse array of instantaneous coefficients includes performing one or more discrete transforms on said amplitude values of said pulsed signal ([0114] discloses utilizing wavelet transforms as one of several methods of used in performing spike detection; one of ordinary skill in the art is capable of applying known methods of spike detection as required). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 8, Lei and Levi discloses The method of claim 7 as discussed above. Lei further discloses: wherein said performing includes performing one or more discrete wavelet transforms on said amplitude values of said pulsed signal, said instantaneous and said average coefficients being wavelet coefficients ([0116] discloses “Feature extraction can also be performed to condense the temporal profiles of neural spikes into characteristic features to help improve clustering accuracy between the spike groups”; “Principal component analysis (PCA) and wavelet transformation (WT) are the two major methods used in feature extraction in some embodiments”; “Generally speaking, for neural spike sorting, wavelet transformation produces better results because the optimal variance directions in PCA are not necessarily the best directions for spike separation. For this reason, WT may be selected as the feature extraction method in some embodiments”; therefore, using wavelet transformation for feature extraction of spikes provides information about the pulse/spike and creates a matrix with coefficients using formulas (2) and (3)). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 9, Lei and Levi discloses The method of claim 7 as discussed above. Lei further discloses: wherein said pulsed signal is generated by at least one of brain tissue and a heart tissue ([0006] discloses “Various embodiments of the present technology generally relate to optogenetic neural control. More specifically, some embodiments relate to an integrated circuit that combines neural recording amplifiers and an optogenetic controller that can be used to record neural activity from both live humans and animal models in-vivo while simultaneously controlling neural activity with light that is delivered to deep brain areas…”). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 10, Lei discloses: A method of sorting coefficients associated to a pulsed signal ([0008] discloses using a real-time spike (i.e. pulse) sorting unit), the method comprising: sampling a pulsed signal, including generating an array of amplitude values ([0095] and fig. 10A discloses recorded pulsed signals with varying amplitudes (i.e. sampling a pulsed signal); fig. 10B discloses a zoomed in view of the pulsed signals, showing a peak-to-peak voltage (i.e. amplitude values)); performing a discrete transform using said amplitude values of said array ([0114] discloses utilizing wavelet transforms as one of several methods of used in performing spike detection; one of ordinary skill in the art is capable of applying known methods of spike detection as required), including generating an array of coefficients indicative of an energy distribution of said pulsed signal ([0116] discloses “Feature extraction can also be performed to condense the temporal profiles of neural spikes into characteristic features to help improve clustering accuracy between the spike groups”; “Principal component analysis (PCA) and wavelet transformation (WT) are the two major methods used in feature extraction in some embodiments”; “Generally speaking, for neural spike sorting, wavelet transformation produces better results because the optimal variance directions in PCA are not necessarily the best directions for spike separation. For this reason, WT may be selected as the feature extraction method in some embodiments”; therefore, using wavelet transformation for feature extraction of spikes provides information about the pulse/spike and creates a matrix with coefficients using formulas (2) and (3); [0118] discloses total internal energy being one of the features of the spike); and sorting said coefficients using a tree sorting algorithm ([0101] discloses using a sorting algorithm as part of the method of spike sorting and template matching). Lei is silent on: wherein a number of said coefficients is smaller than a number of said amplitude values; and sorting said coefficients using a tree sorting algorithm, said tree sorting algorithm finding a maximal one of said coefficients and an Nth maximal one of said coefficients, including generating a sparse array of said coefficients consisting of said maximal one of said coefficients, said Nth maximal one of said coefficients and any coefficients there between, including the relative position of the coefficients relative to one another.
Levi discloses: wherein a number of said coefficients is smaller than a number of said amplitude values ([0014] discloses computing a matrix of coefficients that are used as part of the processing of signals in the PCA method; one of ordinary skill in the art is capable of utilizing known mathematical relationships to select the number of variables used in the computations as required); said tree sorting algorithm finding a maximal one of said coefficients and an Nth maximal one of said coefficients ([0014] discloses computing a matrix of coefficients that are used as part of the processing of signals in the PCA method; one of ordinary skill in the art is capable of programming known algorithm to produce results as required), including generating a sparse array of said coefficients consisting of said maximal one of said coefficients signal ([0013] discloses that “A standard approach in spike sorting consists in automatically determining features obtained from a principal component analysis (PCA); [0015] discloses “It is then straightforward to consider a few spike shape features for sorting. Most common features such as spike minimum and/or maximum, width and peak-to-peak amplitude are easily implemented. Performances using shape features are known to compare well with PCA-based methods”; [0014] discloses computing a matrix of coefficients that are used as part of the processing of signals in the PCA method; one of ordinary skill in the art is capable of utilizing known methods to perform pulse association, which includes calculating coefficients as required), said Nth maximal one of said coefficients and any coefficients there between ([0013] discloses that “A standard approach in spike sorting consists in automatically determining features obtained from a principal component analysis (PCA); [0015] discloses “It is then straightforward to consider a few spike shape features for sorting. Most common features such as spike minimum and/or maximum, width and peak-to-peak amplitude are easily implemented. Performances using shape features are known to compare well with PCA-based methods”; [0014] discloses computing a matrix of coefficients that are used as part of the processing of signals in the PCA method; one of ordinary skill in the art is capable of utilizing known methods to perform pulse association, which includes calculating coefficients as required), including the relative position of the coefficients relative to one another between ([0013] discloses that “A standard approach in spike sorting consists in automatically determining features obtained from a principal component analysis (PCA); [0015] discloses “It is then straightforward to consider a few spike shape features for sorting. Most common features such as spike minimum and/or maximum, width and peak-to-peak amplitude are easily implemented. Performances using shape features are known to compare well with PCA-based methods”; [0014] discloses computing a matrix of coefficients that are used as part of the processing of signals in the PCA method; one of ordinary skill in the art is capable of utilizing known methods to perform pulse association, which includes calculating and manipulating coefficients as required).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Lei with Levi.  This would have been obvious because the combination allows for “…a much greater reduction in the data volume to be transmitted outside the body than spike detection and extraction alone” (Levi [0018]).
Regarding Claim 11, Lei and Levi discloses The method of claim 10 as discussed above. Lei further discloses: wherein N is an integer being smaller than said number of said coefficients of said array ([0014] discloses computing a matrix of coefficients that are used as part of the processing of signals in the PCA method; one of ordinary skill in the art is capable of programming known algorithm with specific input parameters (i.e. “N” being an integer, etc.)  as required). The reasons and motivation for combining are the same as recited in the rejection of claim 10 above.
Regarding Claim 12, Lei and Levi discloses The method of claim 10 as discussed above. Levi further discloses: wherein said finding comprises disregarding an initial polarity of each of said coefficients, said sparse array comprising the N maximal coefficients with their initial polarity ([0093] discloses “Normalization is necessary for the subsequent classification step, to ensure that the variation ranges of all the different features have similar orders of magnitude”; the normalization process removes the polarity of the coefficients as required). The reasons and motivation for combining are the same as recited in the rejection of claim 10 above.
Regarding Claim 13, Lei and Levi discloses The method of claim 10 as discussed above. Levi further discloses: further comprising normalizing said N maximal coefficients of said sparse array, the N maximal coefficients ranging between the positive unity and the negative unity ([0093] discloses “Normalization is necessary for the subsequent classification step, to ensure that the variation ranges of all the different features have similar orders of magnitude”; the normalization process removes the polarity of the coefficients as required). The reasons and motivation for combining are the same as recited in the rejection of claim 10 above.
Regarding Claim 14, Lei and Levi discloses The method of claim 10 as discussed above. Lei further discloses: wherein said performing includes performing one or more discrete wavelet transforms on said amplitude values of said pulsed signal, said coefficients being wavelet coefficients ([0116] discloses “Feature extraction can also be performed to condense the temporal profiles of neural spikes into characteristic features to help improve clustering accuracy between the spike groups”; “Principal component analysis (PCA) and wavelet transformation (WT) are the two major methods used in feature extraction in some embodiments”; “Generally speaking, for neural spike sorting, wavelet transformation produces better results because the optimal variance directions in PCA are not necessarily the best directions for spike separation. For this reason, WT may be selected as the feature extraction method in some embodiments”; therefore, using wavelet transformation for feature extraction of spikes provides information about the pulse/spike and creates a matrix with coefficients using formulas (2) and (3)). The reasons and motivation for combining are the same as recited in the rejection of claim 10 above. 
Regarding Claim 15, Lei and Levi discloses The method of claim 10 as discussed above. Lei further discloses: wherein said pulsed signal is generated by at least one of brain tissue and a heart tissue ([0006] discloses “Various embodiments of the present technology generally relate to optogenetic neural control. More specifically, some embodiments relate to an integrated circuit that combines neural recording amplifiers and an optogenetic controller that can be used to record neural activity from both live humans and animal models in-vivo while simultaneously controlling neural activity with light that is delivered to deep brain areas…”). The reasons and motivation for combining are the same as recited in the rejection of claim 10 above.
Regarding Claim 16, Lei discloses: A method of stimulating a pulse generating entity, the method comprising: implanting a probe head within the pulse generating entity ([0057] and fig. 1 disclose “a high impedance electrode 120 with a small recording surface can be used to record single neuronal activity”; fig. 1 discloses electrode 120 implanted into brain of a human or animal 160 (i.e. pulse generating entity)), the probe head having a stimulation element and an electrode entity ([0055]-[0057] discloses “a high impedance electrode 120 with a small recording surface can be used to record single neuronal activity”; fig. 1 discloses electrode 120 implanted into brain of a human or animal 160; integrated circuit 110 provides the stimulation and works in concert with electrode 120); during a given time window, the electrode collecting a corresponding plurality of electrical signals ([0057] discloses “a high impedance electrode 120 with a small recording surface can be used to record single neuronal activity”; one of ordinary skill in the art is capable of determining the duration of testing as required). Lei is silent on and upon associating at least a threshold number of said electrical signals to a common reference pulse shape, stimulating the pulse generating entity using the stimulation element, including generating a stimulation signal within the pulse generating entity
Levi discloses: and upon associating at least a threshold number of said electrical signals to a common reference pulse shape, stimulating the pulse generating entity using the stimulation element, including generating a stimulation signal within the pulse generating entity ([0001] discloses “The invention relates to methods and devices for pulse signals processing, and in particular for processing neural action potential signals (or "spikes")”; [0002] discloses “the invention relates to methods and devices for determining the noise level (e.g. the standard deviation of noise) of an electrophysiological signal acquired by a multi-electrode array implanted in brain tissues, for detecting and extracting "spikes" from such a signal, and for classifying said "spikes", e.g. in order to associate each spike to an individual neuron”; [0008] discloses “International Application WO 2006/003662 describes a neuronal recording system for automatic spike detection and alignment. The system comprises a processor which can be placed next to recording electrodes and provide for all stages of spike processing, stimulating neuronal tissues”).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Lei with Levi.  This would have been obvious because the combination allows for “…a much greater reduction in the data volume to be transmitted outside the body than spike detection and extraction alone” (Levi [0018]).
Regarding Claim 17, Lei and Levi discloses The method of claim 16 as discussed above. Levi further discloses: wherein said stimulation signal is selected on the basis of the common reference pulse shape of the threshold number of electrical signals ([0020] discloses “The invention aims at providing methods and devices for performing fully automated, unsupervised and embedded detection and/or classification of neural spikes. Medical implants based on the invention are expected to be suitable to closed-loop applications, in which real-time detection and information processing are followed by adequate and specific electro-stimulation…”; once classification occurs (i.e. signal selected on basis of common reference pulse shape), the appropriate stimulation is selected and implemented). The reasons and motivation for combining are the same as recited in the rejection of claim 16 above.
Regarding Claim 18, Lei and Levi discloses The method of claim 16 as discussed above. Lei further discloses: wherein said stimulation signal is an optical stimulation signal ([0007] discloses “the integrated circuit may also include a programmable optical driver to control a laser to provide optogenetic stimulation or inhibition of the target neuron”). The reasons and motivation for combining are the same as recited in the rejection of claim 16 above.
Regarding Claim 19, Lei and Levi discloses The method of claim 16 as discussed above. Levi further discloses: The method of claim 16 wherein said stimulation signal is associated with a reaction of said pulse generating entity ([0020] discloses “The invention aims at providing methods and devices for performing fully automated, unsupervised and embedded detection and/or classification of neural spikes. Medical implants based on the invention are expected to be suitable to closed-loop applications, in which real-time detection and information processing are followed by adequate and specific electro-stimulation…”; once classification occurs (i.e. signal selected on basis of common reference pulse shape), the appropriate stimulation is selected and implemented), the method further comprising conditioning the pulse generating entity to react according to the reaction via said stimulating ([0020] discloses “The invention aims at providing methods and devices for performing fully automated, unsupervised and embedded detection and/or classification of neural spikes. Medical implants based on the invention are expected to be suitable to closed-loop applications, in which real-time detection and information processing are followed by adequate and specific electro-stimulation…”; once classification occurs (i.e. signal selected on basis of common reference pulse shape), the appropriate stimulation is selected and implemented; the closed-loop application allows for feedback and learning from the brain (i.e. pulse generating entity), therefore reacting to the stimulation). The reasons and motivation for combining are the same as recited in the rejection of claim 16 above.
Regarding Claim 20, Lei and Levi discloses The method of claim 16 as discussed above. Lei further discloses: wherein said pulse generating entity is at least one of brain tissue and heart tissue ([0006] discloses “Various embodiments of the present technology generally relate to optogenetic neural control. More specifically, some embodiments relate to an integrated circuit that combines neural recording amplifiers and an optogenetic controller that can be used to record neural activity from both live humans and animal models in-vivo while simultaneously controlling neural activity with light that is delivered to deep brain areas…”). The reasons and motivation for combining are the same as recited in the rejection of claim 16 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863